                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

LAURA ASHE,                            )
                                       )
                Plaintiff,             )
                                       )
v.                                     )                    No. 3:18-CV-386-TRM-DCP
                                       )
JASON TYLER HUGHETT, in his individual )
and official capacity and CITY OF      )
KNOXVILLE, TENNESSEE,                  )
                                       )
                Defendants.            )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw as Counsel [Doc. 31], filed on March 18,

2019. The Motion requests that Attorneys Jenny Rogers, Keith Lowe, Marcos Garza, and Timothy

Baldridge be permitted to withdraw as counsel of record for Plaintiff. The Motion explains that

there is a lack of communication between Plaintiff and her counsel. Further, the Motion states that

Plaintiff’s counsel served her with a copy of the Motion on February 25, 2019. Finally, the Motion

includes Plaintiff’s address and telephone number.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                      (1) File a motion with the Court requesting permission to
                      withdraw as counsel of record;

                      (2) Include in the motion the current mailing address and
                      telephone number of the client;

                      (3) Unless the motion is signed by both the attorney and the
                      client or a consent to the withdrawal signed by the client is
                        attached to the motion, provide a copy of the motion to the
                        client at least 14 days prior to the date the motion is filed;

                        (4) If a hearing date on the motion is set, certify in writing to
                        the Court that the client was served at least 7 days before the
                        hearing with notice (i) of the date, time, and place of hearing
                        and (ii) that the client as a right to appear and be heard on
                        the motion; and

                        (5) Certify to the Court that the above requirements have
                        been met.

        The Court finds that the Motion to Withdraw [Doc. 31] complies with the Local Rules, and

therefore, it is GRANTED. The Court expects the withdrawing attorneys to provide copies of any

relevant documents to any future counsel for Plaintiff or directly to Plaintiff upon request.

Attorneys Jenny Rogers, Keith Lowe, Marcos Garza, and Timothy Baldridge are RELIEVED of

their duties as counsel in this case.

        Plaintiff is hereby ADMONISHED that she is DEEMED to be proceeding pro se. Until

she obtains substitute counsel, it is her obligation to stay up to date on the status of this case and

comply with the deadlines set by the Court. Likewise, if she elects to proceed in this case without

an attorney, she is responsible for complying with all deadlines set by the Court and responding to

any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Plaintiff, like any other party, will

be expected to comply with the Federal Rules of Civil Procedure, the Local Rules, and the Court’s

Orders. The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order to

Plaintiff at the address provided in the Motion to Withdraw and to update ECF accordingly.

        IT IS SO ORDERED.

                                                        ENTER:

                                                        ________________________
                                                        Debra C. Poplin
                                                        United States Magistrate



                                                   2
